   Case: 1:18-cv-00610 Document #: 276 Filed: 04/20/20 Page 1 of 2 PageID #:9984




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


                                              )
KIMBERLEY LAURA SMITH-BROWN, et )
al., Individually and on Behalf of All Others )
Similarly Situated,                           )
                                              )         Case No.: 1:18-cv-610
                              Plaintiffs,     )
                                              )         Judge Jorge J. Alonso
        v.                                    )
                                              )         Magistrate Judge M. David Weisman
ULTA BEAUTY, INC. and ULTA SALON,             )
COSMETICS & FRAGRANCE, INC.                   )
                                              )
                              Defendant.      )
______________________________________ )

     DEFENDANTS’ UNOPPOSED MOTION FOR WITHDRAWAL OF COUNSEL

       Defendants Ulta Beauty, Inc. and Ulta Salon, Cosmetics & Fragrance, Inc. (together,

“Defendants”), by and through their undersigned counsel, respectfully move this Court for leave

to withdraw the appearance of Paul Benjamin Rietema pursuant to Local Rule 83.17. In support

of this motion, Defendants state as follows:

       1.      Paul Benjamin Rietema of Jenner & Block LLP, 353 N. Clark Street, Chicago,

Illinois, 60654, has appeared on behalf of Defendants. (ECF No. 12.)

       2.      Craig Christopher Martin, formerly a partner with Jenner & Block LLP, and now a

partner with Willkie Farr & Gallagher LLP, has appeared on behalf of Defendants. (ECF No. 11.)

Additionally, Matt D. Basil and Amanda S. Amert, each of whom are attorneys with Willkie Farr

& Gallagher LLP, have appeared on behalf of Defendants. (ECF Nos. 7 and 111.)

       3.      Defendants request leave of Court to withdraw the appearance of Mr. Rietema.

Defendants will continue to be represented by Mr. Martin, Mr. Basil, and Ms. Amert.
   Case: 1:18-cv-00610 Document #: 276 Filed: 04/20/20 Page 2 of 2 PageID #:9985




       4.      No trial date has been set for this matter. Therefore, granting this motion will not

prejudice any party or cause any undue delay.

       5.      Counsel for Defendants have conferred with counsel for Plaintiffs, and Plaintiffs’

counsel have indicated that Plaintiffs do not oppose this motion.

       WHEREFORE, Defendants respectfully request that this Court grant the foregoing motion

for withdrawal.

Dated: April 20, 2020                                       Respectfully submitted,

By: /s/ Craig C. Martin
One of the Attorneys for Defendants

Craig C. Martin                                             Paul B. Rietema
Matt D. Basil                                               JENNER & BLOCK LLP
Amanda S. Amert                                             353 N. Clark St.
WILLKIE FARR & GALLAGHER LLP                                Chicago, IL 60654
300 N. LaSalle                                              Tel: 312-222-9350
Chicago, IL 60654                                           prietema@jenner.com
Tel: 312-728-9000
cmartin@willkie.com
mbasil@willkie.com
aamert@willkie.com




                                                -2-
